Citation Nr: 0731293	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-18 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from November 1945 to 
November 1946 and from August 1947 to November 1966.  He 
received the Combat Medical Badge.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that, in pertinent part, granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective September 9, 2003, and denied service 
connection for hypertension. 

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The Board's decision on the claim for service connection for 
hypertension is set forth below.  The claim for an initial 
rating in excess of 30 percent for PTSD is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the veteran when further action, on his 
part, is required.

 
FINDINGS OF FACT

The veteran's currently diagnosed hypertension likely had its 
onset within a year of discharge from service.   





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
service connection for hypertension is granted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim for 
service connection for hypertension, the Board finds that all 
notification and development action needed to fairly 
adjudicate this claim has been accomplished.

II.  Service Connection

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).

Service connection may be presumed, for certain chronic 
diseases, such as hypertension, which are manifested to a 
compensable degree (10 percent for cardiovascular disability) 
within one year after discharge from service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Hypertension is defined for VA rating purposes as diastolic 
blood pressure that is predominantly 90mm or greater.  
Isolated systolic hypertension means systolic blood pressure 
which is predominately 160 mm or greater with diastolic blood 
pressure of less than 90 mm.  Hypertension must be confirmed 
by readings taken two or more times on at least three 
different days.  38 C.F.R. § 4.104,  Diagnostic Code 7101, 
Note (1) (2006).   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service medical records reflect blood pressure readings of 
122/60 in June 1951, 110/70 in September 1960, 130/80 in 
February 1964, 130/80 in September 1964, and 124/82 on 
separation examination in August 1966.  

A March 1967 VA examination report reflects that the 
veteran's blood pressure was 130/90.

A February 1969 Walson Army Hospital clinic record only shows 
audiometric results.

A March 1970 Walson Army Hospital record reflects a blood 
pressure reading of 150/100 and an impression of 
hypertension. 
  
An October 1970 Walson Army Hospital record reflects a blood 
pressure reading of 160/110.  It was noted that the veteran 
had hypertension for years, but had only been on anti-
hypertensive medication for five months.  The impression was 
hypertension.  

An October 1972 Walson Army Hospital clinic record reveals 
that the veteran had a 5 year history of hypertension.  His 
blood pressure readings were 170/110, right arm, and 165/110, 
left arm.  The impression was hypertension, probably 
essential.  

A June 1975 Walson Army Hospital clinic record reveals that 
the veteran had an 8 year history of high blood pressure.  

Army Hospital Medical records from Walson, Walter Reed, and 
Kimbrough, dated from December 1976 to August 2001, reflect 
that the veteran received ongoing treatment for several 
medical conditions, to include hypertension.

The veteran contends, essentially, that Walson Army medical 
records from 1967 to 1970 are not associated with the claims 
file and these records would reflect his initial diagnosis of 
high blood pressure, which was within one year of his 
discharge from service.

When the medical evidence is considered in light of the above 
noted criteria, and with resolution of all reasonable doubt 
in the veteran's favor, the Board finds that the record is at 
least in equipoise as to whether the veteran's hypertension 
had its onset within one year after discharge from service.

Although the evidence associated with the claims file does 
not document that the veteran was diagnosed with hypertension 
within the one-year presumptive period,  from November 1966 
to November 1967, the evidence shows that he was diagnosed 
with hypertension relatively close to this one year 
presumptive period.  The Board points out that in October 
1972 and June 1975 Walson Army medical records continued to 
diagnose the veteran with high blood pressure, it was noted 
that the veteran had a 5 and 8 year history, respectively, of 
high blood pressure.  This would indicate that the veteran 
was diagnosed with hypertension in 1967, which would have 
been within the one year presumptive period.  The Walson Army 
records do not indicate if this information was obtained from 
prior medical records or from the veteran's reported history.  
However, even if this information was obtained from the 
veteran, the Board points out that back in 1972 and in 1975, 
the veteran had no incentive to fabricate such information 
for financial gain.  See, e.g., Struck v. Brown, 9 Vet. App. 
145, 155-56 (1996).  Thus, the veteran statements at this 
time are significant and given a lot of weight and 
credibility.  Moreover, there is no evidence in the record 
that is contrary to a finding that hypertension was 
manifested or diagnosed within the one year presumptive 
period.  Accordingly, resolving all doubt in the veteran's 
favor, the Board finds that the veteran's currently diagnosed 
hypertension likely had its onset within a year of discharge 
from service.   


ORDER

Service connection for hypertension is granted.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

In the April 2007 informal hearing presentation, the 
veteran's representative states the veteran's contention that 
he is unable to work because of his service-connected PTSD.  
The veteran's representative also suggests that the veteran's 
PTSD symptomatology has increased since the last VA 
examination, to such a degree that a 50 percent rating is 
warranted.  A review of the medical evidence in this case 
reflects that the veteran was last provided a VA PTSD 
examination in January 2004.  The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  Therefore, the Board finds that a new medical 
examination is warranted. Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).

The Board points out that a medical determination as to the 
severity of the veteran's service-connected PTSD is 
especially important in this particular instance because the 
veteran was diagnosed with another psychiatric disorder at 
the January 2003 VA examination that was found not to be 
service-connected.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA PTSD examination, by a psychiatrist, at an appropriate 
VA medical facility. The veteran is hereby advised that a 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating.  See 38 C.F.R. § 3.655(b) (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA and non-VA medical records.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional, pertinent VA and non-VA 
medical records not currently associated 
with the claims file.

2.  Arrange for the veteran to undergo a 
VA PTSD examination by a psychiatrist, at 
an appropriate VA medical facility.  The 
claims file should be made available to 
and reviewed by the examiner.  All 
appropriate tests and studies, including 
psychological testing, should be 
performed and all findings must be 
reported in detail.  

The designated physician should clearly 
report all symptoms attributed to the 
service-connected PTSD and should comment 
on the severity of the veteran's 
symptoms.  The examiner should offer an 
opinion concerning the veteran's 
occupational and social impairment due to 
his service-connected PTSD, to include 
whether his PTSD symptoms render the 
veteran unemployable.

If more than one psychiatric condition is 
diagnosed, in rendering the requested 
findings, the examiner should clearly 
differentiate any symptomatology 
attributable to the veteran's PTSD from 
that attributable to any other diagnosed 
psychiatric condition.  If it is not 
medically possible to do so, the examiner 
should clearly so state.

The physician should also render a multi-
axial diagnosis, including assignment of 
a GAF score for the present and past year 
and an explanation of what the score 
means.  The examiner should set forth all 
examination findings, together with the 
complete rationale for all opinions 
expressed, in a printed (typewritten) 
report. 
.
3.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken. 
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim for an initial 
rating in excess of 30 percent for PTSD.  
The RO must also document its 
consideration of whether "staged 
ratings," pursuant to Fenderson (cited to 
above), is warranted.

5.  If the benefit sought on appeal is 
denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


